314 S.W.3d 348 (2010)
STATE of Missouri, Respondent,
v.
Harold D. ISAAC, Jr., Appellant.
No. ED 92378.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
Margaret M. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., John W. Grantham, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Harold D. Isaac, Jr., appeals from the judgment entered upon a jury verdict convicting him of forcible rape, Section 566.030 RSMo 2000, forcible sodomy, Section 566.060 RSMo 2000, first-degree burglary, Section 569.160 RSMo 2000, felonious restraint, Section 565.120 RSMo 2000, and two counts of armed criminal action, Section 571.015 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).